AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON JUNE 1, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE TO ISSUER TENDER OFFER STATEMENT UNDER SECTION 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 DELAWARE INVESTMENTS GLOBAL DIVIDEND AND INCOME FUND, INC. (Name of Subject Company) DELAWARE INVESTMENTS GLOBAL DIVIDEND AND INCOME FUND, INC. (Name of Filing Person (Issuer)) SHARES OF COMMON STOCK, PAR VALUE $0.01 PER SHARE (Title of Class of Securities) (CUSIP Number of Class of Securities) David F. Connor, Esq., Secretary Delaware Investments Global Dividend and Income Fund, Inc. 2005 Market Street
